Case 19-60064-lrc       Doc 18     Filed 08/29/19 Entered 08/29/19 13:05:57            Desc Main
                                   Document      Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                        :      CHAPTER 13
                                              :
MONIQUE S. HALL,                              :      CASE NO. 19-60064 - LRC
                                              :
                DEBTOR.                       :
                                              :
NANCY J. GARGULA,                             :
UNITED STATES TRUSTEE,                        :
                                              :
                MOVANT,                       :
         vs.                                  :      CONTESTED MATTER
                                              :
MONIQUE S. HALL,                              :
                                              :
                RESPONDENT.                   :

    NOTICE OF RESCHEDULED HEARING ON UNITED STATES TRUSTEE’S
   MOTION TO DISMISS CASE WITH MINIMUM FIVE YEAR BAR TO REFILING

         PLEASE TAKE NOTICE that the United States Trustee has filed a motion requesting

that the above-referenced case be dismissed with a minimum five-year bar to Debtor filing another

bankruptcy petition.

         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the United

States Trustee's motion in Courtroom 1204, United States Courthouse, 75 Ted Turner Drive,

S.W., Atlanta, Georgia at 1:45 p.m. on September 24, 2019.

         Your rights may be affected by the court’s ruling on this motion. You should read this

motion carefully and discuss it with your attorney, if you have one in this bankruptcy case. (If you

do not have an attorney, you may wish to consult one.) If you do not want the court to grant the

relief sought in this motion or if you want the court to consider your views, then you and/or your

attorney must attend the hearing. You may also file a written response to the motion with the Clerk

at the address stated below, but you are not required to do so. If you file a written response, you
Case 19-60064-lrc      Doc 18     Filed 08/29/19 Entered 08/29/19 13:05:57              Desc Main
                                  Document      Page 2 of 3


must attach a certificate stating when, how and on whom (including addresses) you served the

response. Mail or deliver your response so that it is received by the Clerk at least two business

days before the hearing. The address of the Clerk’s Office is: Clerk, U.S. Bankruptcy Court, Suite

1340, 75 Ted Turner Drive SW, Atlanta, GA 30303. You must also mail a copy of your response

to the undersigned at the address stated below.

Dated: August 29, 2019                            NANCY J. GARGULA
                                                  UNITED STATES TRUSTEE
                                                  REGION 21

                                                  By:            /s/
                                                  Lindsay P. S. Kolba
                                                  Georgia Bar No. 541621
                                                  United States Department of Justice
                                                  Office of the United States Trustee
                                                  362 Richard Russell Building
                                                  75 Ted Turner Drive, SW
                                                  Atlanta, Georgia 30303
                                                  (404) 331-4437
                                                  lindsay.p.kolba@usdoj.gov




                                                  2
Case 19-60064-lrc        Doc 18     Filed 08/29/19 Entered 08/29/19 13:05:57              Desc Main
                                    Document      Page 3 of 3


                                  CERTIFICATE OF SERVICE

        This is to certify that I have on this day electronically filed the foregoing Notice of Hearing
using the Bankruptcy Court’s Electronic Case Filing program, which sends a notice of this
document and an accompanying link to this document to the following party who has appeared in
this case under the Bankruptcy Court’s Electronic Case Filing program:

Melissa J. Davey       mail@13trusteeatlanta.com, cdsummary@13trusteeatlanta.com,
                       cdbackup@13trusteeatlanta.com
Thomas R. Walker       thomas.walker@fisherbroyles.com

       I further certify that on this day, I caused a copy of this document to be served via United
States First Class Mail, with adequate postage prepaid on the following parties at the address
shown for each.

 Monique S Hall                                       Jefferson Capital Systems, LLC
 8920 Eves Rd, #768521                                PO Box 7999
 Roswell, GA 30076                                    Saint Cloud, MN 56302-7999

 Georgia Power Company
 c/o Thomas R. Walker
 FisherBroyles, LLP
 Suite 2000
 945 East Paces Ferry Road, NE
 Atlanta, GA 30326-1374

                                                                       /s/
                                                        Lindsay P. S. Kolba
                                                        Georgia Bar No. 541621
                                                        United States Department of Justice
                                                        Office of the United States Trustee
                                                        362 Richard B. Russell Building
                                                        75 Ted Turner Drive, SW
                                                        Atlanta, Georgia 30303
                                                        (404) 331-4437, ext. 152
                                                        lindsay.p.kolba@usdoj.gov




                                                  3
